DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  throughout the claims the applicant uses the terms “its”, “it”, “the latter”.   It not completely explicit which elements the terms is referring toward.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales US Pub. 20180002126 in view of Meyer US Patent 2016/0167907.

With respect to claim 1-2, Gonzales discloses [claim 1] a device for moving reels, comprising 
at least one support upright (Figure 15 of Gonzales) associable with a transport vehicle (can be on a vehicle), and 
at least one head (1140) for manipulating the reels, such head connected to said support upright, 
said manipulation head (1140) comprising at least one first grip member (1165), provided with a first terminal element (1135) adapted to grasp at least one of said reels (125) at a first opening (175) of its central through hole, 
wherein said first terminal element defines a respective operative axis, with shape that can vary between an inactive configuration, in which it can be freely inserted in the first opening of the central through hole of said at least one of the reels, and wherein said manipulation head comprises a second grip member (1160) provided with a second terminal element (1130) adapted to grasp said at least one of the reels at the second opening of its central through hole (hole of 125), opposite the first opening, wherein said second grip member is movable between an inactive position of minimum bulk (retracted of 1130) and an operative position (expanded position of 1130), in which said second terminal element is coaxial with said operative axis of said first terminal element (1130 and 1135 are coaxial);
[claim 2] wherein said first terminal element comprises a body with cylindrical or substantially cylindrical shape (cylindrically shaped), whose axis of symmetry defines said operative axis.  

Gonzales does not [claim 1] wherein said first terminal element defines a respective operative axis and can be expanded;
 an operative configuration, in which it is expanded such to exert a friction grip action on the internal surface of the central through hole;
[claim 2] said first terminal element being provided with a plurality of expandable peripheral elements, movable between an inactive configuration, in which they are housed within said body, and an operative configuration, in which they project with respect to the external surface of said body.  

However, Meyer discloses wherein said first terminal element (left 110 of Fig 1 with 111 expanded to grip interior of 10) defines a respective operative axis and can be expanded;
 an operative configuration, in which it is expanded such to exert a friction grip action on the internal surface of the central through hole (hole of 10);
said first terminal element being provided with a plurality of expandable peripheral elements (111), movable between an inactive configuration, in which they are housed within said body, and an operative configuration, in which they project with respect to the external surface of said body [para 0033].     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Gonzales with the teaching of Meyer for the purpose of providing a better grip on the roll during manipulation of the roll orientation and attachment. 



    PNG
    media_image1.png
    699
    828
    media_image1.png
    Greyscale


Figure 15 of Gonzales

3. (Currently amended) The device according to claim 2, wherein said second terminal element has cylindrical or substantially cylindrical shape (cylindrically shaped), with diameter such that it can be inserted in the second opening of the central through hole, with a certain tolerance.  

4. (Currently amended) The device according to claim 3, wherein said manipulation head (1140) comprises a central support (fixed portion of 1140) , with which said first grip member (1165) and said second grip member (1160) are slidably associated (via 1165), said first grip member and second grip member being actuatable to translate along a translation direction (H) parallel to the axis of symmetry of the at least one reel when the latter is grasped by said first, second grip member.  

10. (Currently amended) The device according to claim 1, wherein said at least one support upright (Fig 15) comprises a system of actuators (manipulation elements to move the roll orientation) adapted to orient and/or position said manipulation head.  

11. (Currently amended) The device according to claim 1, wherein said at least one support upright comprises means for vertical translation (actuation element that allows 1165 to move vertically) of said manipulation head.   

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Gonzales US Pub. 2018/0002126 teaches first and second terminal element and grip members but does not specifically disclose 
wherein said second grip member comprises a movable frame, a first arm and a second arm that are mutually connected, and both connected to said movable frame, in said operative position said first arm and second arm being projectingly positioned with respect to said movable frame, in said inactive position said first arm and second arm being substantially bent on said movable frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654